ORDER
The court was recently informed that the appellant in this matter, Paul Eugene Brame, passed away on June 8, 2014. See Notice of Appellant’s Death, No. 13-1375 (10th Cir., filed June 10, 2014). Accordingly, we DISMISS this appeal as moot, see, e.g., United States v. Judd, 42 Fed.Appx. 140, 141 n. 1 (10th Cir.2002) (noting that a party’s appeal was “rendered moot by his death”), and REMAND the case to the district court with instructions to vacate that portion of the judgment imposing the challenged condition of supervised release. See United States v. DeMichael, 461 F.3d 414, 417 (3d Cir.2006) (remanding to the district court with instructions to effectively vacate (i.e., “abate”) only that element of the deceased defendant’s sentence challenged on appeal); United States v. Butler, 48 FedAppx. 630, 631 (9th Cir. 2002) (vacating sentence but not conviction where the deceased defendant had appealed only his sentence). A copy of this order shall stand as and for the mandate of this court.